          Case 1:19-cv-03129-RHW                    ECF No. 15        filed 08/13/20       PageID.1531 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                  for thH_                             EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                        Aug 13, 2020
                 CHRISTOPHER RYAN B.,                                                                         SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-03129-RHW
                                                                     )
                                                                     )
                 ANDREW M. SAUL,
              Commissioner of Social Security,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 12, is GRANTED.
              Judgment is entered in favor of Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Robert H. Whaley                                              on a motion for Summary Judgment.




Date: August 13, 2020                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
